

Exhibit 10.2


SEVERANCE AGREEMENT


This SEVERANCE AGREEMENT (the “Agreement”) is made this 11th day of September,
2009, by and between I.D. Systems, Inc., a Delaware corporation (the “Company”)
and Ned Mavrommatis (“Executive”).


BACKGROUND:


WHEREAS, Executive is currently employed as Chief Financial Officer of the
Company; and


WHEREAS, the Board of Directors of the Company (the "Board") has determined it
is in the best interests of the Company to enter into this Agreement to, among
other things, help retain and motivate Executive in his position with the
Company.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:


1.           Certain Definitions:  As used in the Agreement, the following terms
shall have the respective meanings set forth below:


(a)           "Affiliate" of the Company means any Person that controls, is
controlled by, or is under common control with, the Company.  A Person shall be
deemed to be in control of another Person if, and for so long as, it owns or
controls more than 50% of the voting power in the election of directors (or, in
the case of an entity that is not a corporation, for the election of the
corresponding managing authority) of such other Person.


(b)           “Cause” means Executive’s (i) conviction of, or plea of nolo
contendere to, a felony or crime involving moral turpitude; (ii) fraud on or
misappropriation of any funds or property of the Company; (iii) willful
violation of any law, rule or regulation (other than minor traffic violations or
similar offenses or solely as a result of vicarious liability) or breach of
fiduciary duty which results in personal profit to Executive.  Executive shall
be given notice of the termination of Executive's employment for Cause and shall
have an opportunity to be heard by the Board with respect thereto and, to the
extent that the Board deems the matter curable, shall have a reasonable period
of time to cure the matter to the Board's reasonable satisfaction.


(c)           “Change in Control Event” means the occurrence of any of the
following events with respect to the Company:


(i) the consummation of any consolidation or merger of the Company in which the
holders of the Company's common stock, par value $0.01 per share ("Common
Stock") immediately prior to such consolidation or merger own less than fifty
percent (50%) of the outstanding common stock of the surviving corporation
immediately after the merger; or

 

--------------------------------------------------------------------------------

 


(ii)           the consummation of any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company, other than to a subsidiary or
Affiliate; or


(iii)           any action pursuant to which any person or group (as such terms
are defined in Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of shares
of capital stock entitled to vote generally for the election of directors of the
Company (“Voting Securities”) representing more than thirty (30%) percent of the
combined voting power of the Company’s then outstanding Voting Securities
(calculated as provided in Rule 13d-3(d) in the case of rights to acquire any
such securities); or


(iv)           the individuals (x) who, as of the effective date of this
Agreement, constitute the Board (the “Original Directors”) and (y) who
thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of a majority of the Original
Directors then still in office (such Directors being called “Additional Original
Directors”) and (z) who thereafter are elected to the Board and whose election
or nomination for election to the Board was approved by a vote of a majority of
the Original Directors and Additional Original Directors then still in office,
cease for any reason to constitute a majority of the members of the Board.


(d)           "Disability" means that Executive is incapable of performing his
principal duties due to physical or mental incapacity or impairment for 120
consecutive days, or for 180 non-consecutive days, during any 12 month period.


(e)           “Good Reason” means (i) a material reduction in Executive’s base
salary as in effect from time to time; (ii) a material reduction in Executive's
authority, duties or responsibilities; (iii) Executive’s principal office
location being moved to a location which is more than 25 miles from the
principal office location at which Executive performs services on the date this
Agreement is executed or (iv) a material breach by the Company of the agreement
under which Executive provides services to the Company; provided, however, that
Executive must notify the Company, within 90 days of the occurrence of any of
the foregoing conditions, that he considers it to be a "Good Reason" condition,
and provide the Company with at least 30 days in which to cure the
condition.  In addition, the resignation may not occur later than 6 months after
the occurrence of the condition giving rise to the resignation.  If Executive
fails to provide such notice and cure period prior to his resignation, or his
resignation occurs later than 6 months after the initial occurrence of the
condition, his resignation shall not be deemed to be for "Good Reason" and
Executive shall be deemed to have waived any right to receive any of the
payments or benefits set forth in Section 2 hereof.


(f)           “Person” means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock corporation, a trust, a
joint venture, an unincorporated organization, or any court, administrative
agency or commission or other federal, state, county, local or foreign
governmental authority, instrumentality, agency or commission.

 
-2-

--------------------------------------------------------------------------------

 


(g)           “Release” means a general release agreement in the form annexed
hereto as Exhibit A and made a part hereof.


(h)           “Trigger Event” means the occurrence of either: (i) the
termination of Executive’s employment by the Company other than a termination
for Cause; or (ii) Executive’s resignation for Good Reason within 6 months
following a Change in Control Event.  For purposes of clarity, a termination of
Executive's employment due to his death or Disability shall not be considered a
termination of Executive's employment by the Company other than for Cause, and
shall not constitute a Trigger Event.


2.           Trigger Event Payments and Benefits.


Within 45 days after the occurrence of a Trigger Event (or such shorter period
as may be required by the Release), Executive shall execute and deliver to the
Company the Release.  Upon the sooner of the expiration of any applicable
revocation period required for the Release to be effective with respect to age
discrimination claims and the date on which it is otherwise permitted to be
effective and irrevocable under applicable law (such sooner date the “Release
Effective Date”), Executive shall be entitled to:


(a)           cash payments (collectively the "Severance Payment") at the rate
of Executive’s annual base salary as in effect immediately prior to the Trigger
Event for a period of 12 months (the "Severance Period"), payable as set forth
below.  The Severance Payment shall be made as a series of separate payments in
accordance with the Company's standard payroll practices (and subject to all
applicable tax withholdings and deductions), commencing with the first regular
payroll date on or immediately following the 60th day after the date of the
Trigger Event.


(b)           if Executive timely elects "COBRA" coverage and provided Executive
continues to make contributions for such continuation coverage equal to
Executive’s contribution amount in effect immediately preceding the date of
Executive’s termination of employment, the Company shall waive the remaining
portion of Executive’s healthcare continuation payments under COBRA for the
Severance Period.  Notwithstanding the foregoing, in the event that Executive
becomes eligible to obtain alternate healthcare coverage from a new employer
before the end of the Severance Period, the Company’s obligation to waive the
remaining portion of Executive’s healthcare continuation coverage under COBRA
shall cease.  Executive understands and affirms that Executive is obligated to
inform the Company if Executive becomes eligible to obtain alternate healthcare
coverage from a new employer before the end of the Severance Period.


(c)           Executive's previously granted Company stock options and
restricted stock ("Retention Shares”) shall (to the extent not already then
"vested"), partially "vest" and a portion of the stock options shall be
exercisable, in each case on a pro-rated basis, taking into account the number
of months elapsed since the date of grant as compared to the scheduled vesting
date.  For example, if the total number of months from the grant date until the
vesting date is 36 months, and the Trigger Event occurs at the end of the 12th
month after the grant date, then effective on the Release Effective Date, the
total number of vested options and vested Retention Shares should be equal to
1/3 (i.e., 12/36) of the total number of each granted.  Notwithstanding anything
to the contrary contained herein, the terms of the I.D. Systems, Inc. 2007
Equity Compensation Plan (the “Plan”) shall govern acceleration of vesting of
stock options and restricted stock in the event of a “Change of Control” as
defined in the Plan.

 
-3-

--------------------------------------------------------------------------------

 


(d)           The “Performance Shares” subject to the Restricted Stock Unit
Award Agreement between Executive and the Company dated as of June 29, 2009
shall be awarded in an amount and to the extent of the sum of the “Interim
Shares” determined (and defined) in accordance with Exhibit A to that
agreement.  For example, if a Trigger Event occurs on May 1, 2010, and the
Administrator (as defined in the Plan) has determined that the Stock Price
Target of a stock price of $7.50 has been met with respect to the fiscal year
ended December 31, 2009, then the number of Performance Shares that shall be
awarded upon the Trigger Event (effective on the Release Effective Date) shall
be the number equal to 1/3 of the number of Performance Shares listed in the
table (contained in the Restricted Stock Unit Award Agreement) corresponding to
a stock price of $7.50.


3.           Covenants Agreement.  As a condition to the Company's obligations
hereunder, Executive shall execute and deliver to the Company an agreement in
the form of Exhibit B annexed hereto and made a part hereof relating to
confidentiality, assignment of inventions, non-competition and
non-solicitation.  The non-competition and non-solicitation covenants shall
apply for a period equal to the Severance Period.


4.           At Will Employment.  Nothing in this Agreement shall alter
Executive’s status as an “at-will” employee.


5.           Headings.  Headings used in this Agreement are for convenience of
reference only and do not affect the meaning of any provision.


6.           Counterparts.  This Agreement may be executed as of the same
effective date in one or more counterparts, each of which shall be deemed an
original.


7.           Binding Agreement; Assignment.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.


8.           Governing Law; Jurisdiction.  This Agreement and any and all
matters arising directly or indirectly herefrom shall be governed by, and
construed in accordance with, the internal laws of the State of New Jersey,
without reference to the choice of law principles thereof.  Any legal action,
suit or other proceeding arising out of or in any way connected with this
Agreement shall be brought in the courts of the State of New Jersey, or in the
United States courts for the District of New Jersey.  With respect to any such
proceeding in any such court: (i) each party generally and unconditionally
submits itself and its property to the exclusive jurisdiction of such court (and
corresponding appellate courts therefrom), and (ii) each party waives, to the
fullest extent permitted by law, any objection it has or hereafter may have the
venue of such proceeding as well as any claim that it has or may have that such
proceeding is in an inconvenient forum.

 
-4-

--------------------------------------------------------------------------------

 


9.            Amendments.  This Agreement may only be amended or otherwise
modified, and the provisions hereof may only be waived, by a writing executed by
the parties hereto.


10.          Entire Agreement.  This Agreement shall constitute the entire
agreement of the parties with respect to the matters covered hereby and shall
supersede all previous written, oral or implied understandings between them with
respect to such matters.


11.          Opportunity to Consult Counsel.  Executive hereby acknowledges that
he has read and fully understands this Agreement, that he has been advised that
Lowenstein Sandler PC is counsel to the Company and not to Executive, and that
Executive has been advised to, and has had the opportunity to, consult with
counsel and Executive’s personal financial or tax advisor with respect to this
Agreement.


12.          No Effect on Other Benefits.  Notwithstanding anything contained
herein to the contrary, nothing contained herein shall adversely affect the
rights of Executive and his dependents and beneficiaries to any and all benefits
to which any of them may be entitled under the benefit plans and arrangements of
the Company in accordance with the terms of such benefit plans and arrangements.


13.          Section 409A.


(a)           This Agreement is intended to comply with the requirements of
Section 409A of the Code and regulations promulgated thereunder (“Section
409A”).  To the extent that any provision in this Agreement is ambiguous as to
its compliance with Section 409A, the provision shall be read in such a manner
so that no payments due under this Agreement shall be subject to an "additional
tax" as defined in Section 409A(a)(1)(B) of the Code.  For purposes of Section
409A, each payment made under this Agreement shall be treated as a separate
payment.  In no event may Executive, directly or indirectly, designate the
calendar year of payment.


(b)           Notwithstanding anything to the contrary contained herein, if
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of
Executive’s separation from service that would otherwise be due hereunder within
six months after such separation shall nonetheless be delayed until the first
business day of the seventh month following Executive’s date of termination and
the first such payment shall include the cumulative amount of any payments that
would have been paid prior to such date if not for such restriction, together
with interest on such cumulative amount during the period of such restriction at
a rate, per annum, equal to the applicable federal short-term rate (compounded
monthly) in effect under Section 1274(d) of the Code on the date of
termination.  For purposes of Section 2 hereof, Executive shall be a “specified
employee” for the 12-month period beginning on the first day of the fourth month
following each “Identification Date” if he is a “key employee” (as defined in
Section 416(i) of the Code without regard to Section 416(i)(5) thereof) of the
Company at any time during the 12-month period ending on the “Identification
Date.”  For purposes of the foregoing, the Identification Date shall be December
31.  Notwithstanding anything contained herein to the contrary, Executive shall
not be considered to have terminated employment with the Company for purposes of
Section 2 hereof unless he would be considered to have incurred a “termination
of employment” from the Company within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii).

 
-5-

--------------------------------------------------------------------------------

 


(c)           Executive acknowledges that any tax liability incurred by
Executive under Section 409A of the Code is solely the responsibility of
Executive.


14.           No Mitigation.  Executive shall be under no obligation to seek
other employment after Executive's termination of employment with the Company,
and the obligations of the Company to Executive which arise pursuant to Section
2 of this Agreement shall not be subject to mitigation or offset.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



   
I.D. SYSTEMS, INC.
         
By:
/s/ Jeffrey Jagid
     
Name:  Jeffrey Jagid
     
Title:  Chairman and CEO
     
Date:  9-22-09
     
WITNESS:
 
EXECUTIVE:
     
/s/ Ken Ehrman
 
/s/ Ned Mavrommatis
Name:  Ken Ehrman
 
Name:  Ned Mavrommatis
Date:  Sep 22, 2009
 
Date:  9/22/09

 
 
-6-

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF RELEASE



SEPARATION AND GENERAL RELEASE AGREEMENT


This Separation and General Release Agreement (the "Agreement") is entered into
between _______________ with an address at _____________________________ (the
“Employee") and I.D. Systems, Inc. ("ID Systems"), together with its parent,
divisions, affiliates, and subsidiaries and their respective officers,
directors, employees, shareholders, members, partners, plan administrators,
attorneys, and agents, as well as any predecessors, future successors or assigns
or estates of any of the foregoing with an address at One University Plaza, 6th
Floor, Hackensack, New Jersey  07601 (the “Released Parties”).


1.           Separation of Employment.  Employee acknowledges and understands
that Employee’s last day of employment with ID Systems was _______________ (the
“Separation Date”).  Employee acknowledges and agrees that, except as otherwise
provided in this Agreement, Employee has received all compensation and benefits
to which Employee is entitled as a result of Employee’s employment.  Employee
understands that, except as otherwise provided in this Agreement, Employee is
entitled to nothing further from any of the Released Parties, including
reinstatement by ID Systems.


2.           Employee General Release of Released Parties.  In consideration of
the payments and benefits set forth in Section 4 below, Employee hereby
unconditionally and irrevocably releases, waives, discharges, and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Employee may have against any of the Released Parties, arising on or prior to
the date of Employee’s execution and delivery of this Agreement to ID
Systems.  “Claims” means any and all actions, charges, controversies, demands,
causes of action, suits, rights, and/or claims whatsoever for debts, sums of
money, wages, salary, severance pay, commissions, bonuses, unvested stock
options, vacation pay, sick pay, fees and costs, attorneys fees, losses,
penalties, damages, including damages for pain and suffering and emotional harm,
arising, directly or indirectly, out of any promise, agreement, offer letter,
contract, understanding, common law, tort, the laws, statutes, and/or
regulations of the State of New Jersey or any other state and the United States,
including, but not limited to, federal and state whistleblower laws, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employment Retirement Income Security Act (excluding COBRA), the Vietnam Era
Veterans Readjustment Assistance Act, the Fair Credit Reporting Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefit Protection
Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act of 2002, the
New Jersey Law Against Discrimination, the New Jersey Family Leave Act, the New
Jersey Civil Rights Act, and the New Jersey Conscientious Employee Protection
Act, as each may be amended from time to time, whether arising directly or
indirectly from any act or omission, whether intentional or
unintentional.   This Section 2 releases all Claims including those of which
Employee is not aware and those not mentioned in this Agreement.  Employee
specifically releases any and all Claims arising out of Employee’s employment
with ID Systems or separation therefrom.  Employee expressly acknowledges and
agrees that, by entering into this Agreement, Employee is releasing and waiving
any and all Claims, including, without limitation, Claims that Employee may
having arising under ADEA, which have arisen on or before the date of Employee’s
execution and delivery of this Agreement to ID Systems.

 
-7-

--------------------------------------------------------------------------------

 


3.           Representations; Covenant Not to Sue.  Employee hereby represents
and warrants to the Released Parties that Employee has not: (A) filed, caused or
permitted to be filed any pending proceeding (nor has Employee lodged a
complaint with any governmental or quasi-governmental authority) against any of
the Released Parties, nor has Employee agreed to do any of the foregoing; (B)
assigned, transferred, sold, encumbered, pledged, hypothecated, mortgaged,
distributed, or otherwise disposed of or conveyed to any third party any right
or Claim against any of the Released Parties that has been released in this
Agreement; or (C) directly or indirectly assisted any third party in filing,
causing or assisting to be filed, any Claim against any of the Released
Parties.  Except as set forth in Section 11 below, Employee covenants and agrees
that he shall not encourage or solicit or voluntarily assist or participate in
any way in the filing, reporting or prosecution by herself or any third party of
a proceeding or Claim against any of the Released Parties.


4.           Payment.  As good consideration for Employee’s execution, delivery,
and non-revocation of this Agreement, ID Systems shall provide Employee with the
payments and benefits set forth in Section 2 of the Severance Agreement between
Employee and ID Systems dated as of June 29, 2009, payable as set forth
therein.  Employee acknowledges that Employee is not otherwise entitled to
receive the payments and benefits described in this Section 4 and acknowledges
that nothing in this Agreement shall be deemed to be an admission of liability
on the part of any of the Released Parties.  Employee agrees that Employee will
not seek anything further from any of the Released Parties.


5.           Who is Bound.  ID Systems and Employee are bound by this
Agreement.  Anyone who succeeds to Employee’s rights and responsibilities, such
as the executors of Employee’s estate, is bound, and anyone who succeeds to ID
Systems’s rights and responsibilities, such as its successors and assigns, is
also bound.


6.           Cooperation.    Employee agrees that, within five business days of
the Separation Date, he shall provide ID Systems (attention: _________) with a
written comprehensive summary of all outstanding work activities, current and
prospective customer contact information, and otherwise reasonably cooperate as
necessary to effect a transition of his responsibilities.  Employee also agrees
that he will cease from communicating with any current ID Systems employees
(with the exception of __________________) regarding ID Systems personnel or
other business-related matters.  Employee agrees to reasonably cooperate in any
ID Systems investigations and/or litigation regarding events that occurred
during Employee’s tenure with ID Systems.  ID Systems will compensate Employee
for reasonable expenses Employee incurs in extending such cooperation regarding
investigations and/or litigation, so long as Employee provides advance written
notice of Employee’s request for compensation. 


 
-8-

--------------------------------------------------------------------------------

 

7.           Non Disparagement and Confidentiality.  Employee agrees not to make
any defamatory or derogatory statements concerning any of the Released
Parties.  Provided inquiries are directed to ID Systems’ Department of Human
Resources, ID Systems shall disclose to prospective employers information
limited to Employee’s dates of employment and last position held by
Employee.  Employee confirms and agrees that Employee shall not, directly or
indirectly, disclose to any person or entity or use for Employee’s own benefit,
any confidential information concerning the business, finances or operations of
ID Systems or its customers; provided, however, that Employee’s obligations
under this Section 7 shall not apply to information generally known in ID
Systems’ industry through no fault of Employee or the disclosure of which is
required by law after reasonable notice has been provided to ID Systems
sufficient to enable ID Systems to contest the disclosure.  Confidential
information shall include, without limitation, trade secrets, customer lists,
details of contracts, pricing policies, operational materials, marketing plans
or strategies, security and safety plans and strategies, project development,
and any other non-public or confidential information of, or relating to, ID
Systems or its affiliates.  Employee also agrees that the amounts paid to
Employee and all of the other terms of this Agreement shall be kept
confidential, unless ID Systems discloses them in a public filing.  Employee
acknowledges that he continues to be bound by the Confidentiality, Assignment of
Contributions and Inventions, Non-Competition and Non-Solicitation Agreement
(the “Covenants Agreement”).
 
8.           Remedies.  If Employee tells anyone the amount paid to Employee or
any other term of this Agreement (unless ID Systems has publicly disclosed the
terms of this Agreement in a public filing), breaches any other term or
condition of this Agreement or the Covenants Agreement, or any representation
made by Employee in this Agreement was false when made, it shall constitute a
material breach of this Agreement and, in addition to and not instead of the
Released Parties’ other remedies hereunder, under the Covenants Agreement or
otherwise at law or in equity, Employee shall be required to immediately, upon
written notice from ID Systems, return the payments paid by ID Systems
hereunder, less $500.  Employee agrees that if Employee is required to return
the payments, this Agreement shall continue to be binding on Employee and the
Released Parties shall be entitled to enforce the provisions of this Agreement
as if the payments had not been repaid to ID Systems and ID Systems shall have
no further payment obligations to Employee hereunder.  Further, in the event of
a material breach of this Agreement, Employee agrees to pay all of the Released
Parties’ attorneys’ fees and other costs associated with enforcing this
Agreement.


9.           ID Systems Property.  Employee represents that he has returned all
ID Systems property in Employee’s possession, custody or control, including, but
not limited to, all ID Systems equipment, samples, laptop computers, personal
digital assistants, cell phones, pass codes, keys, swipe cards, documents or
other materials that Employee received, prepared, or helped prepare.  Employee
represents that Employee has not retained any copies, duplicates, reproductions,
computer disks, or excerpts thereof of ID Systems’ documents.


 
-9-

--------------------------------------------------------------------------------

 

10.          Construction of Agreement.  In the event that one or more of the
provisions contained in this Agreement shall for any reason be held
unenforceable in any respect under the law of any state of the United States or
the United States, such unenforceability shall not affect any other provision of
this Agreement, but this Agreement shall then be construed as if such
unenforceable provision or provisions had never been contained herein or
therein.  If it is ever held that any restriction hereunder is too broad to
permit enforcement of such restriction to its fullest extent, such restriction
shall be enforced to the maximum extent permitted by applicable law.  This
Agreement and any and all matters arising directly or indirectly herefrom or
therefrom shall be governed under the laws of the State of New Jersey, without
reference to choice of law rules.  ID Systems and Employee consent to the sole
jurisdiction of the federal and state courts of New Jersey.  ID SYSTEMS AND
EMPLOYEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION
CONCERNING THIS AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY
HEREFROM AND REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR
HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.


11.          Acknowledgments.  ID Systems and Employee acknowledge and agree
that:


(A)  By entering into this Agreement, Employee does not waive any rights or
Claims that may arise after the date that Employee executes and delivers this
Agreement to ID Systems;


(B)  This Agreement shall not affect the rights and responsibilities of the
Equal Employment Opportunity Commission (the “EEOC”) to enforce the ADEA and
other laws, and further acknowledge and agree that this Agreement shall not be
used to justify interfering with Employee’s protected right to file a charge or
participate in an investigation or proceeding conducted by the
EEOC.  Accordingly, nothing in this Agreement shall preclude Employee from
filing a charge with, or participating in any manner in an investigation,
hearing or proceeding conducted by, the EEOC, but Employee hereby waives any and
all rights to recover under, or by virtue of, any such investigation, hearing or
proceeding;


(C)  Notwithstanding anything set forth in this Agreement to the contrary,
nothing in this Agreement shall affect or be used to interfere with Employee’s
protected right to test in any court, under the Older Workers’ Benefit
Protection Act, or like statute or regulation, the validity of the waiver of
rights under ADEA set forth in this Agreement; and


(D)   Nothing in this Agreement shall preclude Employee from: exercising
Employee’s rights, if any (i) under Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA, or (ii) ID
Systems’s pension plan or 401(k) plan, if applicable.


12.          Opportunity For Review.


(A)           Employee represents and warrants that Employee: (i) has had
sufficient opportunity to consider this Agreement; (ii) has read this Agreement;
(iii) understands all the terms and conditions hereof; (iv) is not incompetent
or had a guardian, conservator or trustee appointed for Employee; (v) has
entered into this Agreement of Employee’s own free will and volition; (vi) has
duly executed and delivered this Agreement; (vii) understands that Employee is
responsible for Employee’s own attorney’s fees and costs; (viii) has had the
opportunity to review this Agreement with counsel of Employee’s choice or has
chosen voluntarily not to do so; (ix) understands the Employee has been given
twenty-one (21) days to review this Agreement before signing this Agreement and
understands that he is free to use as much or as little of the 21-day period as
he wishes or considers necessary before deciding to sign this Agreement; (x)
understands that if Employee does not sign and return this Agreement to ID
Systems within 21 days of his receipt, ID Systems shall have no obligation to
enter into this Agreement, Employee shall not be entitled to the payments and
benefits set forth in Section 4 of this Agreement, and the Separation Date shall
be unaltered; and (xi) this Agreement is valid, binding and enforceable against
the parties to this Agreement in accordance with its terms.

 
-10-

--------------------------------------------------------------------------------

 


(B)           This Agreement shall be effective and enforceable on the eighth
(8th) day after execution and delivery to ID Systems by Employee.  The parties
to this Agreement understand and agree that Employee may revoke this Agreement
after having executed and delivered it to ID Systems by so advising ID Systems
in writing no later than 11:59 p.m. on the seventh (7th) day after Employee’s
execution and delivery of this Agreement to ID Systems.  If Employee revokes
this Agreement, it shall not be effective or enforceable, Employee shall not be
entitled to the payments and benefits set forth in Section 4 of this Agreement,
and the Separation Date shall be unaltered.


Agreed to and accepted on this ____ day of ________, 20__.


Witness:
 
EMPLOYEE:
                     
Name:
 



Agreed to and accepted on this ____ day of ________, 20__.



   
ID SYSTEMS, INC.
                     
Name:
     
Title:
 

 
 
-11-

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF COVENANTS AGREEMENT


I.D. SYSTEMS, INC.


Confidentiality, Assignment of Contributions and
Inventions, Non-Competition, and Non-Solicitation Agreement




Background.  I am a paid employee of I.D. Systems, Inc., a Delaware corporation
(the “Company”).  I am executing this Agreement in consideration of my
continued employment with the Company and the severance agreement effective as
of June 29, 2009, the restricted stock award granted pursuant to the restricted
stock award agreement dated as of June 29, 2009, the restricted stock unit award
granted pursuant to the restricted stock unit award agreement dated as of June
29, 2009 and the stock option grant pursuant to the stock option grant agreement
with a grant date of June 29, 2009.


1.  Confidentiality.  While working for the Company, I may have previously
developed or acquired, or may in the future develop or acquire, knowledge in my
work or from my colleagues or otherwise of Confidential Information relating to
the Company, its business, potential business or that of its customers or its or
their respective affiliates.  “Confidential Information” includes information
concerning the identity of customers or their requirements or key contacts
within the customer’s organization, suppliers, distributors, software programs,
demonstration programs, routines, algorithms, computer systems, plans,
strategies, research, formulations, processes, production methods and sources,
products and specifications, equipment manufacturing and other techniques,
designs, know-how, show how, trade secrets, inventions, improvements,
discoveries, concepts, methodology, formulas, drawings, maps, manuals, models,
specifications, records, files, memoranda, notes, reports, files,
correspondence, financial and sales data, pricing lists or terms, trading terms,
training materials and methods, marketing, distribution, and merchandising
techniques and strategies, evaluations, opinions and interpretations, together
with all other writings or materials of any type embodying any of the foregoing
and any and all other technical, operating, financial, and business information
or materials relating to the Company, its customers or its or their respective
affiliates, whether or not reduced to writing or other medium and whether or not
marked or labeled confidential, proprietary, or the like, regardless of whether
created by me, others or both.  Confidential Information does not include
information that is or becomes public domain without fault on my part.  I will
have the burden of proof with respect to the exclusion of any information from
the definition of “Confidential Information.”


With respect to Confidential Information of the Company, its customers and its
or their respective affiliates, I agree that:


(a)  The Confidential Information is and will continue to be the sole and
exclusive property of the Company;

 
-12-

--------------------------------------------------------------------------------

 


(b)  Except as required under applicable law or pursuant to any judicial process
or administrative proceeding with subpoena powers, I will use the Confidential
Information only in the performance of my duties for the Company.  I will not
use the Confidential Information at any time (during or after my employment with
the Company or any of its affiliates) for my personal benefit, for the benefit
of any other Person or in any manner adverse to the interests of the Company,
its customers or its or their respective affiliates;


(c)  Except as required under applicable law or pursuant to any judicial process
or administrative proceeding with subpoena powers, I will not disclose the
Confidential Information at any time (during or after my employment with the
Company or any of its affiliates) except to authorized Company personnel, unless
the Company consents in advance in writing or unless the Confidential
Information indisputably becomes of public knowledge or enters the public domain
(without fault on my part);


(d)  I will safeguard the Confidential Information by all reasonable steps and
abide by all policies and procedures of the Company and its customers in effect
from time to time regarding storage, copying, destroying, publication or
posting, or handling of such Confidential Information, in whatever medium or
format that Confidential Information takes;


(e)  Except as required under applicable law or pursuant to any judicial process
or administrative proceeding with subpoena powers, I will execute and abide by
all confidentiality agreements that the Company reasonably requests me to sign
or abide by, whether those agreements are for the benefit of the Company, an
affiliate or an actual or a potential customer or supplier thereof;


(f)  I will return all materials containing or relating to Confidential
Information, together with all other Company or customer property, to the
Company when my employment with the Company or any of its affiliates terminates
(either voluntary or involuntary) or upon the Company’s earlier request.  I
shall not retain any copies or reproductions of correspondence, memoranda,
reports, notebooks, drawings, photographs, or other documents relating in any
way to the business or affairs of the Company, its customers or its or their
respective affiliates; and


(g)  Upon any termination of my employment with the Company, I will acknowledge
to the Company, in writing and under oath, in the form attached hereto as
Exhibit A that I have complied with this Agreement.


As used herein, the term “Person” means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a governmental
entity or department, agency or subdivision of the government entity.


For purposes of clauses (b), (c) and (e), in the event of any required
disclosure, I will promptly notify the Company and reasonably cooperate and
assist the Company in resisting such disclosure in the event it chooses to do
so.

 
-13-

--------------------------------------------------------------------------------

 


2.  Contributions and Inventions. While employed by the Company, I may make
Contributions and Inventions deemed by the Company to have value to it.  The
terms “Contributions” and “Inventions” are understood to include all
information, ideas, concepts, technology, improvements, discoveries, formulae,
inventions, creations, discoveries, techniques, designs, methods, trade secrets,
technical specifications and data, works, modifications, processes, know-how,
show-how, concepts, expressions, improvements, works of authorship (including
computer programs), ideas and other developments, whether or not they are
patentable or copyrightable or subject to analogous protection and regardless of
their form or state of development and whether or not I have made them alone or
with others, together with any and all rights to U.S. or foreign applications
for patents, inventor’s certifications or other industrial rights that may be
filed thereon, including divisions, continuations-in-part, reissues and/or
extensions thereof.


This Agreement covers Contributions and Inventions of any kind that are
conceived or made by me, alone or with others, while I am employed by the
Company, regardless of whether they are conceived or made during regular working
hours or at my place of work (whether located at the Company, customer
facilities, at home or elsewhere) and that (i) relate to the Company’s business
or potential business or that of its affiliates, (ii) result from tasks assigned
to me by the Company, or (iii) are conceived or made with the use of the
Company’s time, facilities, resources, or materials.  With respect to
Contributions or Inventions covered by this Agreement, I agree that:


(a)  I will disclose them promptly to the Company.  I will not disclose them to
anyone other than authorized Company personnel;


(b)  They will belong solely to the Company from conception as “works made for
hire” (as that term is used under U.S. copyright law) or otherwise. To the
extent that title to any such Contributions and Inventions do not, by operation
of law, vest in the Company, I hereby irrevocably assign to the Company all
right, title and interest, including, without limitation, tangible and
intangible rights such as patent rights, trademarks, and copyrights, that I may
have or may acquire in and to all such Contributions and Inventions, benefits
and/or rights resulting therefrom, and agree to promptly execute any further
specific assignments related to such Contributions or Inventions, benefits
and/or rights at the request of the Company.  If the Company wants more specific
or formal evidence of this, I will sign written documents of assignment at the
Company’s request.  I also hereby assign to the Company, or waive if not
assignable, all “moral rights” in and to any Contributions and Inventions and
agree promptly to execute any further specific assignments or waivers related to
moral rights at the request of the Company; and


(c)  I will, at any time, either during the time I am employed by the Company or
thereafter, assist the Company in obtaining and maintaining patent, copyright,
trademark, mask works and other protection for them, in all countries and
territories, at the Company’s expense.  In the event that the Company is unable
to secure my signature after reasonable effort in connection with any patent,
trademark, copyright, mask work or other similar protection relating to a
Contribution or an Invention, I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and on my behalf and stead to execute and file any
such application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, trademarks, copyrights, mask works or other
similar protection thereon with the same legal force and effect as if executed
by me.

 
-14-

--------------------------------------------------------------------------------

 


(d)  Any Contributions or Inventions relating to the business of the Company and
disclosed to the Company within 6 months following the termination of my
employment shall be deemed to fall within the provisions of this Section 2.  The
“business of the Company’ as used in this Section 2 includes the actual business
conducted by the Company or any of its affiliates at any time during my
employment with the Company, as well as any business in which the Company or any
of its affiliates, at any time during my employment with the Company, proposes
or proposes to engage.



3.  Obligations to Prior Employers or Others.  I do not have any non-disclosure,
non-compete, non-solicitation or other obligations to any previous employer or
other Person that would prohibit, limit, conflict or interfere with my
obligations under this Agreement or the performance of my duties for the
Company.  I will not disclose to the Company or its customers or induce the
Company or its customers to use any secret or confidential information or
material belonging to others, including my former employers, if any.


4.  Excluded Information.  A complete list, by non-confidential descriptive
title of all Contributions, Inventions, ideas, reports or other creative works,
if any, made or conceived by me prior to my employment by the Company and
intended to be excluded from this Agreement, is attached as Exhibit B.  I shall
not assert any rights under any Contributions, Inventions, ideas, reports or
other creative works as having been made or acquired by me prior to my being
employed by the Company, unless such Contributions, Inventions, ideas, reports
or other creative works are identified on Exhibit B.  If, after the date of this
Agreement, I believe that any Contribution or Invention is excluded from this
Agreement, I agree to obtain written authorization from the Company, prior to
applying for any patent on the Contribution or Invention, and prior to taking
any steps to commercially exploit the Contribution or Invention.


5.  Covenant Against Competition and Solicitation.


(a)  I acknowledge and understand that, in view of my position as an employee of
the Company, I may have previously been afforded, or in the future may be
afforded, access to the Company’s Confidential Information and that of its
affiliates.  I therefore agree that during the course of my employment with the
Company or any of its affiliates and for a period of 12 months after termination
of my employment with the Company and all of its affiliates (for any reason or
no reason) (the “Restricted Period”), I will not, anywhere within the United
States of America or any other country or territory in which the Company or its
affiliates conducts business, either directly or indirectly, whether alone or as
an employee, employer, consultant, independent contractor, agent, principal,
partner, joint venturer, stockholder, member, officer, director or otherwise of
any company or other business enterprise, or in any other individual or
representative capacity, engage in, assist in, participate in, or otherwise be
connected to or benefit from any Competitive Business.  As used in this
Agreement, “Competitive Business” shall mean any individual, entity, or business
enterprise that is engaged in or is seeking to engage in: (i) the development,
design, manufacture, marketing, sale and/or distribution of tracking and
monitoring products; or  (ii) the development, design, manufacture, marketing,
sale and/or distribution of any products that are directly competitive with
products that (a) represent at least 10% of the Company’s consolidated product
revenues, (b) were first sold or distributed by the Company or any of its
affiliates during the preceding 12-month period, or (c) are being developed,
produced, marketed and/or distributed by the Company or any of its affiliates
and are scheduled to be first sold or distributed by the Company within a
12-month period; provided, however, that for purposes of this definition, a
business shall be a “Competitive Business,” as it applies during the 12 month
period after termination of my employment only if the Company is engaged or is
actively seeking to engage in that business on the date of my termination of
employment with the Company or was engaged or actively seeking to engage in that
business at any time during the preceding 12 months.

 
-15-

--------------------------------------------------------------------------------

 


(b)  During the Restricted Period, I will not, without the express prior written
consent of the Company, directly or indirectly:  (i) solicit, induce, or assist
any third person in soliciting or inducing any Person that is (or was at any
time within the 12 months prior to the solicitation or inducement) an employee,
consultant, independent contractor or agent of the Company or any of its
affiliates to leave the employment of the Company or any of its affiliates or
cease performing services as an independent contractor, consultant or agent of
the Company or any of its affiliates; (ii) hire, engage, or assist any third
party in hiring or engaging, any individual that is or was (at any time within
the 12 months prior to the attempted hiring) an employee of the Company or any
of its affiliates; or (iii) contact, communicate, solicit, or transact any
business with or assist any third party in contacting, communicating,
soliciting, or transacting any business with any Person that is or was (at any
time within 12 months prior to the contact, communication, solicitation, or
transaction) a customer, distributor or supplier of the Company or its
affiliates (or Person who, at any time during the 12 months prior to the
contact, communication, solicitation, or transaction, the Company or its
affiliates contacted, communicated with or solicited for the purposes of
becoming a customer, distributor, or supplier of the Company or its affiliates
and I was in any way involved or otherwise had knowledge of or reasonably should
have had knowledge of such contact, communication, or solicitation) for the
purposes of inducing such customer, distributor, or supplier or potential
customer, distributor, or supplier to be connected to or benefit from any
business competitive with that of the Company or its affiliates or terminate its
or their business relationship with the Company or its affiliates.


6.  Non-Disparagement.  I will not at any time (during or after my employment
with the Company) disparage the reputation of the Company, its affiliates, or
any of its or their respective officers and directors.


7.  Interpretation and Scope of this Agreement.


(a)          In the event that any court of competent jurisdiction shall
determine that any one or more of the provisions contained in this Agreement
shall be unenforceable in any respect, then such provision shall be deemed
limited and restricted to the extent that the court shall deem the provision to
be enforceable.  It is the intention of the parties to this Agreement that the
covenants and restrictions in this Agreement be given the broadest
interpretation permitted by law.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision hereof.  The covenants and restrictions contained in this
Agreement shall be deemed a series of separate covenants and restrictions.  If,
in any judicial proceeding, a court of competent jurisdiction should refuse to
enforce all of the separate covenants and restrictions in this Agreement, then
such unenforceable covenants and restrictions shall be deemed eliminated from
the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants and restrictions to
be enforced in such proceeding.

 
-16-

--------------------------------------------------------------------------------

 


(b)          I acknowledge that the restrictions on the activities in which I
may engage that are set forth in this Agreement and the location and period of
time for which such restrictions apply are reasonable and necessary to protect
the legitimate business interests of the Company and shall survive the
termination of my employment.  I understand that the Company’s business is
global and, accordingly, the restrictions cannot be limited to any particular
geographic area.  I further acknowledge that the restrictions contained in this
Agreement will not prevent me from earning a livelihood during the applicable
period of restriction.


(c)          I understand and agree that if I breach or threaten to breach any
of the provisions of this Agreement, including, without limitation, the
provisions of Sections 1, 2, 5 or 6 hereof, the Company would suffer irreparable
harm and damages would be an inadequate remedy.  Accordingly, I acknowledge
that, in the event of any breach or threatened breach by me of any of the
provisions of this Agreement, the Company shall be entitled to temporary,
preliminary and permanent injunctive or other equitable relief in any court of
competent jurisdiction (without being required to post a bond or other
collateral) and to an equitable accounting of all earnings, profits and other
benefits arising, directly or indirectly, from such violation, which rights
shall be cumulative and in addition to (rather than instead of) any other rights
or remedies to which the Company may be entitled at law or in equity.  In
addition (and not instead of those rights), I further covenant that I shall be
responsible for payment of the reasonable fees and expenses of the Company’s
attorneys and experts, as well as the Company’s court costs, pertaining to any
suit, arbitration, mediation, action or other proceeding (including the costs of
any investigation related thereto) in which the Company prevails, arising
directly or indirectly out of my violation or threatened violation of any of the
provisions of this Agreement.  If the Company does not prevail in any suit,
arbitration, mediation, action or other proceeding arising directly or
indirectly out of my purported violation of any of the provisions of this
Agreement, the Company shall be responsible for payment of the reasonable fees
and expenses of attorneys and experts that I incur, as well as my court costs,
pertaining to any such suit, arbitration, mediation, action or other proceeding
(including the costs of any investigation related thereto).


(d)          This Agreement shall be binding upon me, my heirs, assigns and
personal representatives and shall inure to the benefit of the Company, its
affiliates and their respective successors and assigns (including, without
limitation, the purchaser of all or substantially all of its assets).


(e)          This Agreement shall constitute the entire agreement between
Company and myself with respect to the matters covered hereby and shall
supersede all previous written, oral or implied understandings between us with
respect to such matters.

 
-17-

--------------------------------------------------------------------------------

 


(f)          I acknowledge that my employment with the Company is “at-will.”  I
understand that nothing contained in this Agreement shall give me a right to
continue in the employ of the Company, and the right to terminate my employment
with the Company, at any time, with or without cause, is specifically reserved
to the Company.  I also understand that I may resign from employment with the
Company at any time in my discretion.


(g)          Any and all actions or controversies arising out of this Agreement,
Employee’s employment by the Company or termination therefrom, including,
without limitation, tort claims, shall be construed and enforced in accordance
with the internal laws of the State of New Jersey, without regard to the choice
of law principles thereof.


I represent and warrant that:  (a) I have read this Agreement; (b) I understand
all the terms and conditions hereof; (c) I have entered into this Agreement of
my own free will and volition; (d) I have been advised by the Company to seek
and have, to the extent I have deemed necessary, received the advice of counsel
of any own selection; and (e) the terms of this Agreement are fair, reasonable
and are being agreed to voluntarily in exchange for my continued employment with
the Company and the severance agreement effective as of June 29, 2009, the
restricted stock award granted pursuant to the restricted stock award agreement
dated as of June 29, 2009, the restricted stock unit award granted pursuant to
the restricted stock unit award agreement dated as of June 29, 2009 and the
stock option grant pursuant to the stock option grant agreement with a grant
date of June 29, 2009.





 
Date:
9/22/09
 
/s/ Ned Mavrommatis
   
Name:



Accepted:


I.D. SYSTEMS, INC.


By:
/s/ Jeffrey Jagid
 

 
 
-18-

--------------------------------------------------------------------------------

 

EXHIBIT A



STATE OF NEW JERSEY
COUNTY OF _________________



The undersigned, being duly sworn, does hereby certify that he/she has complied
with, and will continue to comply with, for the applicable period set forth
therein, all of the terms of the Confidentiality, Assignment of Contributions
and Inventions, Non Competition and Non-Solicitation Agreement dated _______ __,
200_ by the Undersigned in favor of I.D. Systems, Inc. (the “Company”).  I have
returned all Company property and all materials relating to or containing
Confidential Information to the Company and I have not retained any copies or
reproductions of any correspondence, memoranda, reports, notebooks, drawings,
photographs or other documents or materials relating to the affairs of the
Company, its customers and its or their affiliates.



     
Name:



Sworn and Subscribed to
before me this ____ day of
______________, ______ 
 
 

--------------------------------------------------------------------------------


 
-19-

--------------------------------------------------------------------------------

 

 EXHIBIT B



Excluded Information
(See Section 4.  If None, type “NONE”)


NONE

 
-20-

--------------------------------------------------------------------------------

 